
	
		III
		112th CONGRESS
		2d Session
		S. RES. 513
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  War of 1812, which was fought between the United States of America and Great
		  Britain beginning on June 18, 1812, in response to British violations of
		  neutral rights of the United States, seizure of ships of the United States,
		  restriction of trade between the United States and other countries, and the
		  impressment of sailors of the United States into the Royal
		  Navy.
	
	
		Whereas in standing up to the British, and fighting the
			 conquerors of Napoleon to a draw, the War of 1812 revived flagging nationalism,
			 cleared the way for expanded overseas trade, and ended an era of introversion
			 by the United States;
		Whereas most of the public buildings of Washington, DC,
			 were set alight, including the White House and the Capitol;
		Whereas Sackets Harbor, New York, on the eastern shore of
			 Lake Ontario, was the site of more naval construction during the war than
			 anywhere else;
		Whereas the war came to the State of New York in late
			 December 1813 when the village of Black Rock, located 2 miles below Buffalo on
			 the front lines of the war, was torched by the British and only 1 house was
			 spared;
		Whereas Buffalo, of which it is said that no other
			 town in the United States saw more of the war, came under regular siege
			 from the British and was ultimately burned despite assurances that private
			 property would be spared;
		Whereas the British capture of Fort Niagara, in a surprise
			 night offensive on December 18, 1813, provided control over the mouth of the
			 Niagara River to the British as well as the launching pad for its attacks on
			 Buffalo and Black Rock;
		Whereas the town of Lewiston, New York, which served as
			 the headquarters for the United States Army during its attack across the river
			 at Queenston, Ontario, was the target of British retaliation in December 1813,
			 resulting in the deaths of many civilians and the destruction of all
			 buildings;
		Whereas despite being outnumbered 30 to 1, members of the
			 Tuscarora Nation offered the first resistance the British and Mohawk allies had
			 seen, saving the lives of dozens of Lewiston citizens by allowing them to
			 escape the attack;
		Whereas Jacob Brown, a pioneer settler in the Black River
			 country of upstate New York and a general in the New York Militia, led the
			 successful defense of Fort Erie in the late summer of 1814, which lifted the
			 spirits of the people of the United States at an important time and resulted in
			 Brown emerging from the war a national hero;
		Whereas the British plan to invade from the North, in a
			 manner similar to that of General John Burgoyne in 1777, was halted at
			 Plattsburgh, New York, in September 1814;
		Whereas the victory at Plattsburgh shattered any hopes of
			 British gains in the North, helped maintain national morale after Washington
			 was sacked in that dark summer of 1814, and was described by Winston Churchill
			 as the most decisive engagement of the war;
		Whereas from the death and destruction of the War of 1812
			 there was born a spirit of cooperation and a vision of peace between the United
			 States and Canada;
		Whereas the unparalleled cooperation, prosperity, and
			 friendship that developed between the United States and Canada since the War of
			 1812 find the deepest roots and daily expressions in the border communities
			 across upstate New York, which was the front line of the War of 1812;
		Whereas the bicentennial of the War of 1812 offers an
			 exceptional opportunity to acknowledge and celebrate the true and lasting
			 legacy of 200 years of peace between the United States and Canada; and
		Whereas through the turmoil of war, a young nation endured
			 and saw its banner continue to wave over a land free and brave: Now, therefore,
			 be it
		
	
		That the Senate recognizes the 200th
			 anniversary of the War of 1812.
		
